Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2016

                                      No. 04-16-00466-CR

                                       Allison LOZANO,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR9365W
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        On August 10, 2016, we informed appellant by written order that it appeared we had no
jurisdiction over this appeal because her notice of appeal was untimely filed. “Timely filing of a
written notice of appeal is a jurisdictional prerequisite to hearing an appeal.” Castillo v. State,
369 S.W.3d 196, 198 (Tex. Crim. App. 2012). “If a notice of appeal is not timely filed, the court
of appeals has no option but to dismiss the appeal for lack of jurisdiction.” Id. We ordered
appellant to show cause why this appeal should not be dismissed for lack of jurisdiction.

       On August 25, 2016, appellant’s court-appointed counsel filed a response to our show
cause order, asserting that appellant’s notice of appeal was timely filed under the prisoner
mailbox rule. On September 7, 2016, appellant’s court-appointed counsel filed an amended
response. The amended response states that appellant was unable to provide an affidavit in
support of her assertion of the prisoner mailbox rule because appellant was transferred to the
Texas Department of Corrections.

        Nothing in the record before us supports the application of the prisoner mailbox rule in
this case. The clerk’s record does not contain a post-marked envelope showing that the notice of
appeal was received by mail. Nor does the notice of appeal contain a certificate of service.

       We, therefore, grant appellant a thirty-day extension of time to file an affidavit or an
unsworn declaration under penalty of perjury setting forth the facts that support her response.
Any such affidavit or declaration must be filed in this court no later than thirty (30) days from
the date of this order.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court